DETAILED ACTION
This is response to Application 17/192,565 filed on 03/04/2021 in which claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 17 defines computer readable recording medium referring to any medium that is storing a program executable by a computer.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0136884 A1) in view of Son et al. (US 2018/0302858 A1).

2.  Regarding claim 1, Park teaches a method performed in a receiving station (STA) of a wireless local area network (WLAN) system (Figures 21 and 22 decoding a PPDU), the method comprising:
receiving a physical protocol data unit (PPDU) including a legacy signal field, a repeated legacy signal field, a first signal field, and a second signal field (Figures 21 and 22 Paragraph [0137]),
wherein the second signal field is received through one symbol (Figure 21), and
wherein the second signal field is received in consecutive to the first signal field (Figure 21);
determining a type of the PPDU as an extreme high throughput (EHT) type, based on whether the repeated legacy signal field includes the same bit information as the legacy signal field and whether a result of a “modulo 3” operation for a value of the length field included in the legacy field is 0 (Figures 21 and 22; paragraph [0137] mod 3 is equal to 0);
decoding the PPDU, based on the type of the PPDU and the format of the PPDU (figure 22 decoding a PPDU; version independent version and version dependent portion).
Park does not explicitly disclose determining a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field.
Son teaches determining a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field (Paragraphs [0111] and [0112] ER SU PPDU; BPSK and QBPSK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field as taught by Son in the system of Park for a non-legacy terminal to signal the PPDU format through the modulation scheme see Paragraph [0112] of Son.

3. Regarding claim 9, Park teaches a receiving station (STA) used in a wireless local area network (WLAN) system (Figures 5 and 7 wireless device), the receiving STA comprising:
a transceiver for transmitting and receiving a radio signal (Figure 7); and
a processor coupled with the transceiver (Figure 7), wherein the processor is configured to:
receive a physical protocol data unit (PPDU) including a legacy signal field, a repeated legacy signal field, a first signal field, and a second signal field (Figures 21 and 22 Paragraph [0137]),
wherein the second signal field is received through one symbol (Figure 21), and
wherein the second signal field is received in consecutive to the first signal field (Figure 21);
determine a type of the PPDU as an extreme high throughput (EHT) type, based on whether the repeated legacy signal field includes the same bit information as the legacy signal field and whether a result of a “modulo 3” operation for a value of the length field included in the legacy field is 0 (Figures 21 and 22; paragraph [0137] mod 3 is equal to 0);
decode, the PPDU, based on the type of the PPDU and the format of the PPDU (figure 22 decoding a PPDU; version independent version and version dependent portion).
Park does not explicitly disclose determine a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field.
Son teaches determine a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field (Paragraphs [0111] and [0112] ER SU PPDU; BPSK and QBPSK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determine a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field as taught by Son in the system of Park for a non-legacy terminal to signal the PPDU format through the modulation scheme see Paragraph [0112] of Son.

4. Regarding claims 2 and 10, Park in view of Son teaches wherein the format of the PPDU is determined as the format of the ER-SU PPDU, based on that quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field (Son, Paragraph [0112] ER-SU PPDU first two symbols are modulated; QBPSK).

5. Regarding claims 3 and 11, Park in view of Son teaches wherein the PPDU further includes a third signal field received in consecutive to the second signal field, wherein the third signal field is received through one symbol, and wherein binary phase shift keying (BPSK) modulation is applied to the third signal field (Park Paragraph [0137]; Son, Figure 14, Paragraph [0123] two symbols repeatedly transmitted, therefore third signal field is BPSK).

6. Regarding claims 4 and 12, Park in view of Son teaches wherein BPSK modulation is applied to the first signal field (Park Paragraph [0137] BPSK; Son, Paragraph [0112] ER-SU PPDU first two symbols are modulated; BPSK).

7. Regarding claims 5 and 13, Park in view of Son teaches wherein the first signal field is received through one symbol, and wherein the second signal field includes the same information as the first signal field (Park Figure 21 and 22; Paragraph [0137] one or more symbols being transmitted in accordance with BPSK and or QBPSK).

8. Regarding claims 6 and 14, Park in view of Son teaches wherein the first signal field includes an information field for indicating a format of remaining PPDUs other than the format of the ER-SU PPDU (Son Paragraph [0111] new PPDU format).

9. Regarding claims 7 and 15, Park in view of Son teaches wherein the PPDU is received within a 2.4GHz, 5GHz, or 6GHz band (Park Paragraph [0040] and [0043]; Son Paragraph [0072]).

10.  Regarding claim 8, Park teaches a method performed in a transmitting station (STA) of a wireless local area network (WLAN) system (Figure 7, 21 and 23; Paragraph [0146] PPDU and encoding; transmission), the method comprising:
generating a physical protocol data unit (PPDU) including a legacy signal field, a repeated legacy signal field, a first signal field, and a second signal field (Figure 21 and 23; Paragraph [0146]),
wherein a type of the PPDU is set to an extreme high throughput (EHT) type (Figures 21 and 23; paragraph [0146] EHT),
wherein the repeated legacy field includes the same bit information as the legacy signal field (Figure 21), wherein a result of a “modulo 3” operation for a value of the length field included in the legacy field is set to 0 (Figures 21 and 22; paragraph [0137] mod 3 is equal to 0), and and transmitting the PPDU (Figure 7, 21 and 23),
wherein the second signal field is transmitted through one symbol (Figure 21), and
wherein the second signal field is transmitted in consecutive to the first signal field (Figure 21).
Park does not explicitly disclose wherein a format of the PPDU is set to a format of an extended range-single user (ER- SU) PPDU, wherein quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field.
Son teaches wherein a format of the PPDU is set to a format of an extended range-single user (ER- SU) PPDU, wherein quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field (Paragraphs [0111] and [0112] ER SU PPDU; BPSK and QBPSK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a format of the PPDU is set to a format of an extended range-single user (ER- SU) PPDU, wherein quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field as taught by Son in the system of Park for a non-legacy terminal to signal the PPDU format through the modulation scheme see Paragraph [0112] of Son.

11.  Regarding claim 16, Park teaches a transmitting station (STA) used in a wireless local area network (WLAN) system (Figure 7, 21 and 23; Paragraph [0146] PPDU and encoding; transmission), the transmitting STA comprising:
a transceiver for transmitting and receiving a radio signal (Figure 7); and
a processor coupled with the transceiver (Figure 7), wherein the processor is configured to:
generate a physical protocol data unit (PPDU) including a legacy signal field, a repeated legacy signal field, a first signal field, and a second signal field (Figure 21 and 23; Paragraph [0146]),
wherein a type of the PPDU is set to an extreme high throughput (EHT) type (Figures 21 and 23; paragraph [0146] EHT),
wherein the repeated legacy field includes the same bit information as the legacy signal field (Figure 21), wherein a result of a “modulo 3” operation for a value of the length field included in the legacy field is set to 0 (Figures 21 and 22; paragraph [0137] mod 3 is equal to 0), and transmit the PPDU (Figure 7, 21 and 23),
wherein the second signal field is transmitted through one symbol (Figure 21), and
wherein the second signal field is transmitted in consecutive to the first signal field (Figure 21).
Park does not explicitly disclose wherein a format of the PPDU is set to a format of an extended range-single user (ER- SU) PPDU, wherein quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field.
Son teaches wherein a format of the PPDU is set to a format of an extended range-single user (ER- SU) PPDU, wherein quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field (Paragraphs [0111] and [0112] ER SU PPDU; BPSK and QBPSK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a format of the PPDU is set to a format of an extended range-single user (ER- SU) PPDU, wherein quadrature binary phase shift keying (Q-BPSK) modulation is applied to the second signal field as taught by Son in the system of Park for a non-legacy terminal to signal the PPDU format through the modulation scheme see Paragraph [0112] of Son.

12. Regarding claim 17, Park teaches a computer readable recording medium (Paragraph [0092] computer-readable medium) encoded with at least one computer program comprising instructions, when executed by the at least one processor, causing the at least one processor to perform operations comprising:

receiving a physical protocol data unit (PPDU) including a legacy signal field, a repeated legacy signal field, a first signal field, and a second signal field (Figures 21 and 22 Paragraph [0137]),
wherein the second signal field is received through one symbol (Figure 21), and
wherein the second signal field is received in consecutive to the first signal field (Figure 21);
determining a type of the PPDU as an extreme high throughput (EHT) type, based on whether the repeated legacy signal field includes the same bit information as the legacy signal field and whether a result of a “modulo 3” operation for a value of the length field included in the legacy field is 0 (Figures 21 and 22; paragraph [0137] mod 3 is equal to 0);
decoding, the PPDU, based on the type of the PPDU and the format of the PPDU (figure 22 decoding a PPDU; version independent version and version dependent portion).
Park does not explicitly disclose determining a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field.
Son teaches determining a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field (Paragraphs [0111] and [0112] ER SU PPDU; BPSK and QBPSK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field as taught by Son in the system of Park for a non-legacy terminal to signal the PPDU format through the modulation scheme see Paragraph [0112] of Son.

13. Regarding claim 18, Park teaches an apparatus used in a wireless local area network (WLAN) system (Figures 5 and 7 wireless device), the apparatus comprising:
a processor (Figure 7); and
a memory (Figure 7) coupled with the processor,
wherein the processor is configured to:
receive a physical protocol data unit (PPDU) including a legacy signal field, a repeated legacy signal field, a first signal field, and a second signal field (Figures 21 and 22 Paragraph [0137]),
wherein the second signal field is received through one symbol (Figure 21), and
wherein the second signal field is received in consecutive to the first signal field (Figure 21);
determine a type of the PPDU as an extreme high throughput (EHT) type, based on whether the repeated legacy signal field includes the same bit information as the legacy signal field and whether a result of a “modulo 3” operation for a value of the length field included in the legacy field is 0 (Figures 21 and 22; paragraph [0137] mod 3 is equal to 0);
decode, the PPDU, based on the type of the PPDU and the format of the PPDU (figure 22 decoding a PPDU; version independent version and version dependent portion).
Park does not explicitly disclose determine a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field.
Son teaches determine a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field (Paragraphs [0111] and [0112] ER SU PPDU; BPSK and QBPSK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determine a format of the PPDU as a format of an extended range-single user (ER-SU) PPDU, based on a constellation applied to the second signal field as taught by Son in the system of Park for a non-legacy terminal to signal the PPDU format through the modulation scheme see Paragraph [0112] of Son.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Chen et al. (US 2020/0177425 A1) EHT PPDU
Kenney et al. (US 2019/0097850 A1) preamble design for EHT with backward compatibility

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466